Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 7/15/2021 has been entered. Claims 1-3 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 0419/2021. 

Response to Arguments
Applicant’s arguments in the Response dated 7/11/2018 with regard to the claims have been considered, and while the Examiner does not agree with the Applicant, for the reasons set forth below, the Examiner has elected to issue this second non-final action with several additional rejections of the claims. 
Applicant argues that the disclosure of Cormier at paragraph 56 of a microneedle device having a density of microprojections of between 10 and 2000 per cm2, is insufficient to anticipate the narrower claimed needle density of 28 to 80 microneedles/cm2. Applicant asserts that the present invention is a “selection invention”, that the claimed narrow range is critical to the invention, and that there is a discernable difference in how the device works across the disclosed range, therefore Cormier’s broad microprojection density disclosure does not have sufficient specificity to anticipate the claimed microprojection density. The Examiner respectfully disagrees. 
MPEP 2131.03(II) notes that “When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation.” This determination is fact specific. Applicant acknowledges that the case law on this matter is not directly on point (see page 8/11 of Applicant’s response dated 7/15/2021). Clearview concerns alkalinity levels during a process of clarifying water (and the disclosed range was deemed to be anticipatory of the narrower claimed range), and Atofina concerns 
Applicant notes that the Atofina case is most relevant here, and should guide the Examiner’s analysis; however, the Examiner disagrees. 
There is a substantial difference between the density of microprojections per unit area and the temperature range of a synthesis process.  A particular temperature range can have unexpected results, especially during a synthesis process, whereas varying the density of microprojections would have known and consistent results. Specifically, it is well known in the art of injections that patients can experience pain upon the injection being performed (this is common knowledge, but also see paragraph 3 of Comier et al.). One of the driving motivations behind the development of microneedle devices is to reduce the amount of pain patients experience during administration of a drug (background of the invention section of Comier et al. and Ameri et al. also discusses this in paragraph 106). Microneedle devices themselves are less painful than traditional injection devices. Additionally, it is known that fewer microneedles results in less pain to the patient (Ameri et al.; paragraph 106). Applicant even acknowledges this in their own specification at paragraphs 4-5, 7, and 14. Further, as disclosed by Comier et al., it is known and not novel to produce microneedle devices with microprojection densities per unit area that range from between 10 and 2000 per cm2 (paragraph 56). This disclosed density range is known to be useful, effective, and desirable per the disclosure of Comier et al.  
Applicant has not asserted that the claimed narrow range produces unexpected results. Rather, at best, Applicant’s disclosure merely suggests that the narrow range of microprojection density is to reduce skin irritation and administer an effective amount of a biologically active substance (see paragraph 16 of the specification). Applicant’s specification further states that a microneedle device having such a needle density (i.e., the claimed needle density of 28 to 80 microneedles/cm2) causes less skin irritation than microneedle devices having the same features except for having a needle density of 156 to 640 needles/cm2. This is a logical conclusion, and is well known (per paragraph 106 of Ameri et al.), and Applicant has not invented something novel solely based on the claimed microprojection density (and the claimed density range falls within the disclosed range of Comier et al.). One of ordinary skill would not expect the operation of the microneedle device to be any different due to the claimed microprojection Atofina case) because Comier et al. expressly notes that a microprojection density in the range of 10 and 2000 per cm2  is useful and therapeutically effective (paragraph 56). 
Applicant also asserts that the claimed microprojection density is critical to the invention, arguing that the claimed range is critical to reducing irritation. The examiner counters that Comier et al.’s disclosed microprojection density range is sufficient to anticipate the claimed microprojection density because Applicant’s claimed range falls at the lower end of Comier’s disclosed range, and one of ordinary skill in the art would logically reason that a lower density of microprojections would reduce irritation (due to fewer punctures). This is further supported by the fact that it was known before the effective filing date of the present invention that fewer microneedles results in less irritation to the patient (paragraph 106 of Ameri et al.). 
However, despite Examiner’s counter arguments, the Examiner is providing the following art based rejection. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Publication No. 2006/0177494 to Cormier et al. 
Regarding claim 1, Cormier et al. discloses a microneedle device comprising: 
a substrate (sheet 16); 
microneedles (microprojections 12) disposed on the substrate (substrate 16) (see Fig. 1, for example); and  
5a coating layer (coating 14) formed on the microneedles (microprojections 12) (see Fig. 1), 
wherein a length of the microneedles is 300 to 500 µm (paragraph 56 discloses a microprojection length in the range of 50-500 µm, which falls at least in part within the claimed range), 
the microneedles (microprojections 12) are disposed on the substrate (sheet 16) at a density of 28 to 80 microneedles/cm2 (paragraph 56 discloses that the density of microprojections is between 10 and 2000 per cm2, which anticipates the claimed range), and 
the coating layer (coating 14) comprises a biologically active substance (paragraph 23).
The Examiner is of the position that the disclosed range of microprojections density of between 10 and 2000 per cm2 is sufficiently specific to anticipate the narrower claimed range of 28 to 80 microneedles/cm2 because the claimed range falls within the disclosed range, and Applicant’s alleged criticality of the claimed range is not one that is unexpected by one of ordinary skill). 
Nonetheless, even if Comier et al.’s disclosed range of microprojection density of between 10 and 2000 per cm2 is not sufficiently specific to anticipate the claimed microprojection density of 28 to 80 microneedles/cm2, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the density of the microprojections of the device of Comier et al. to be within the claimed range, since Comier et al. expressly teaches that the microprojection density can be as low as 10 microprojections/cm2 (paragraph 56), and since Comier et al. expressly notes that the disclosed range of 10 and 2000 microprojections per cm2 is a preferred range (paragraph 56), any density falling within the disclosed range of paragraph 56 would be obvious to one of ordinary skill in the art, and since a lower density of microneedles/cm2 would 
Regarding claim 2, the Examiner is of the position that Cormier et al. discloses or suggests that the microneedles (microprojections 12) are designed for causing less skin irritation than microneedle devices having microneedles disposed on a substrate at a density of 156 to 640 microneedles/cm2, due to the fact that 1.) this is a functional limitation (“When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01), and 2.) a microneedle device, as taught by Cormier et al., having fewer than a density of 156 to 640 microneedles/cm2 would necessarily produce less skin irritation because there are fewer microneedles to pierce the skin (e.g., fewer needles per unit area produces less skin irritation). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comier et al. in further view of U.S. Publication No. 2015/0305739 to Rolandi et al.
Regarding claim 1, the Examiner is of the position that Comier et al. alone either anticipates or renders obvious claims 1 and 2 as discussed above. However, even if that is not the case, the Examiner 
a substrate (sheet 16); 
microneedles (microprojections 12) disposed on the substrate (substrate 16) (see Fig. 1, for example); and  
5a coating layer (coating 14) formed on the microneedles (microprojections 12) (see Fig. 1), 
wherein a length of the microneedles is 300 to 500 µm (paragraph 56 discloses a microprojection length in the range of 50-500 µm, which falls at least in part within the claimed range), 
the microneedles (microprojections 12) are disposed on the substrate (sheet 16) at a density of 28 to 80 microneedles/cm2 (paragraph 56 discloses that the density of microprojections is between 10 and 2000 per cm2, which anticipates the claimed range), and 
the coating layer (coating 14) comprises a biologically active substance (paragraph 23).
The Examiner is of the position that Comier et al.’s disclosure in paragraph 56 of a density of microprojections that is between 10 and 2000 per cm2 is sufficient to anticipates or render obvious the claimed range, as discussed above. 
Nonetheless, Rolandi et al. teaches a microneedle device (device 10) of similar construction to the device of Comier et al., having a microprojection (microneedles 14) density of 1 to 1000 microneedles per cm2 (paragraph 159), but more preferably a density of mcrostructures of 1 to 100 microprojections/cm2, or 5 to 50 microprojections/cm2 (paragraph 159). Rolandi et al. explicitly teaches that the reduction of the density of microprojections correlates to reducing or eliminating the induction of an inflammatory response to the microneedle device being inserted into the skin (paragraph 160). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have specifically narrowed the density of microprojections per cm2 of the device of Comier et al. to a density of since the narrower density of microprojections falls within the disclosed range of microprojection densities disclosed by Comier et al. and in order to reduce or eliminate the induction of an inflammatory response to the microneedle device (paragraph 160 of Rolandi et al.). 
Comier et al. as modified by Rolandi et al. will hereinafter be referred to as the modified device of Comier et al. in view of Rolandi et al. 
Regarding claim 2, the modified device of Comier et al. in view of Rolandi et al. teaches the claimed invention as discussed above concerning claim 1, and Rolandi et al. further teaches that a lower density of microneedles per unit area on a microneedle device correlates to reducing or eliminating the induction of an inflammatory response to the microneedle device (paragraph 160). 
As such, it would have been obvious that the modified device of Comier et al. in view of Rolandi et al. having a density of microneedles in the range recited in claim 1 (i.e., in the range of 28 to 80 microneedles/cm2) would be a density per area of the microneedles that is less than a density of 156 to 640 microneedles/cm2, and therefore the modified device of Comier et al. in view of Rolandi et al. would cause less skin irritation because there are fewer microneedles to pierce the skin, as taught by Rolani et al., as a lower density of microneedles per unit area correlates to reducing or eliminating the induction of an inflammatory response to the microneedle device (paragraph 160 Rolani et al.).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comier et al., in further view of U.S. Publication No. 2006/0275170 to Ameri et al.
Regarding claim 2, the Examiner is of the position that Cormier et al. discloses or suggests the limitations of claim 2, as discussed above. 
Nonetheless, Ameri et al. teaches that a lower density of microneedles per unit area on a microneedle device minimizes bleeding and irritation following application to the skin of a subject (paragraph 106). 
It would have been obvious that the device of Cormier et al. having a density of microneedles in the range recited in claim 1 (i.e., in the range of 28 to 80 microneedles/cm2) would be a density per area of the microneedles that is less than a density of 156 to 640 microneedles/cm2, and therefore the device of Cormier et al. having a density of 156 to 640 microneedles/cm2  would cause less skin irritation because there are fewer microneedles to pierce the skin, as taught by Ameri et al., as a lower density of microneedles per unit area minimizes bleeding and irritation following application of the microneedle device to the skin of a subject (paragraph 106 of Ameri et al.). 
The device of Cormier et al. in view of the teachings of Ameri et al. will hereinafter be referred to as the device of Cormier et al., in view of the teachings of Ameri et al. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comier et al., either alone, or in further view of Rolandi et al., in further view of “Alternative Methods for Eye and Skin Irritation Tests: An Overview” by Vinardell et al. 
Regarding claim 3, the Examiner is of the position that the modified device of Comier et al. in view of Rolandi et al. teaches the limitations of claim 2, as discussed above, but neither Cormier et al. nor Rolandi et al. expressly teach that the skin irritation is indicated by a primary irritation index of Draize method.
Vinardell et al. teaches that a Draize method is well known in the art of skin irritation testing, (paragraph 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have evaluated skin irritation caused by the modified device of Comier et al. in view of Rolandi et al., by utilizing a Draize method test, as taught by Vinardell et al., since the Draize method is a commonly used scientific method for assessing skin irritation (paragraph 11 of Vinardell et al.). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comier et al., either alone, or in further view of U.S. Publication No. 2006/0275170 to Ameri et al., in further view of “Alternative Methods for Eye and Skin Irritation Tests: An Overview” by Vinardell et al. 
Regarding claim 3, the Examiner is of the position that Cormier et al. discloses or suggests the limitations of claim 2, as discussed above, or in the alternative, the device of Cormier et al., in view of the teachings of Ameri et al., as discussed above teaches the claimed invention as recited in claim 2, but neither Cormier et al. nor Ameri et al. expressly teach that the skin irritation is indicated by a primary irritation index of Draize method.
Vinardell et al. teaches that a Draize method is well known in the art of skin irritation testing, (paragraph 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have evaluated skin irritation caused by the device of Cormier et al., or the device of Cormier et al. in view of Ameri et al., by utilizing a Draize method test, as taught by Vinardell et al., since the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783